UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6264 Nuveen New Jersey Investment Quality Municipal Fund, Inc. (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:4/30 Date of reporting period:7/31/12 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen New Jersey Investment Quality Municipal Fund, Inc. (NQJ) July 31, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Discretionary – 0.3% (0.2% of Total Investments) Middlesex County Improvement Authority, New Jersey, Senior Revenue Bonds, Heldrich Center Hotel/Conference Center Project, Series 2005A: $ 800 5.000%, 1/01/32 1/15 at 100.00 B3 $ 514,232 5.125%, 1/01/37 1/15 at 100.00 B3 Total Consumer Discretionary Consumer Staples – 5.2% (3.6% of Total Investments) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A: 4.500%, 6/01/23 6/17 at 100.00 B1 4.750%, 6/01/34 6/17 at 100.00 B2 5.000%, 6/01/41 6/17 at 100.00 B2 Total Consumer Staples Education and Civic Organizations – 16.0% (11.2% of Total Investments) New Jersey Economic Development Authority, Revenue Bonds, The Seeing Eye Inc., Series 2005, 6/15 at 100.00 N/R 5.000%, 12/01/24 – AMBAC Insured New Jersey Educational Facilities Authority, Revenue Bonds, Fairleigh Dickinson University, Series 7/13 at 100.00 BBB 2002D, 5.250%, 7/01/32 – ACA Insured New Jersey Educational Facilities Authority, Revenue Bonds, Fairleigh Dickinson University, Series 7/14 at 100.00 BBB 2004C, 5.500%, 7/01/23 New Jersey Educational Facilities Authority, Revenue Bonds, Georgian Court University, Series 7/17 at 100.00 Baa1 2007D, 5.000%, 7/01/27 New Jersey Educational Facilities Authority, Revenue Bonds, Kean University, Series 2007D: 5.000%, 7/01/32 – FGIC Insured 7/17 at 100.00 A2 5.000%, 7/01/39 – FGIC Insured 7/17 at 100.00 A2 New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 7/14 at 100.00 AA– 2004L, 5.125%, 7/01/22 – NPFG Insured New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 7/15 at 100.00 A1 2005F, 5.000%, 7/01/16 – FGIC Insured New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 7/16 at 100.00 AA– 2006A, 5.000%, 7/01/36 – AMBAC Insured New Jersey Educational Facilities Authority, Revenue Bonds, Passaic County Community College, 7/20 at 100.00 A2 Series 2010C, 5.250%, 7/01/32 New Jersey Educational Facilities Authority, Revenue Bonds, Princeton University, Tender Option No Opt. Call AAA Bond Trust 3922, 13.501%, 7/01/19 (IF) New Jersey Educational Facilities Authority, Revenue Bonds, Ramapo College, Series 2004H, 7/14 at 100.00 A 5.000%, 7/01/16 – FGIC Insured New Jersey Educational Facilities Authority, Revenue Bonds, Ramapo College, Series 2012B, 7/22 at 100.00 A 5.000%, 7/01/42 New Jersey Educational Facilities Authority, Revenue Bonds, Rider University, Series 2012A: 5.000%, 7/01/32 7/21 at 100.00 BBB+ 5.000%, 7/01/37 7/21 at 100.00 BBB+ New Jersey Educational Facilities Authority, Revenue Bonds, William Paterson University, Series 7/14 at 100.00 AA– 2004A, 5.125%, 7/01/21 – FGIC Insured New Jersey Educational Facilities Authority, Revenue Refunding Bonds, College of New Jersey, Series 2012A: 5.000%, 7/01/18 No Opt. Call AA 5.000%, 7/01/19 No Opt. Call AA New Jersey Higher Education Assistance Authority Student Loan Revenue Bonds Series 2010-2, 12/20 at 100.00 Aa3 5.000%, 12/01/30 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2000A, 12/12 at 100.00 Aaa 6.125%, 6/01/17 – NPFG Insured (Alternative Minimum Tax) New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2008A, 6/18 at 100.00 AA– 6.125%, 6/01/30 – AGC Insured (Alternative Minimum Tax) New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2010-1A, 12/19 at 100.00 AA 5.000%, 12/01/25 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2011-1, 12/21 at 100.00 Aa3 5.750%, 12/01/27 (Alternative Minimum Tax) New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2012-1A, 12/22 at 100.00 AA 4.250%, 12/01/25 (Alternative Minimum Tax) New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Tender Option 6/19 at 100.00 AA Bond Trust PA-4643, 19.767%, 6/01/30 (IF) (4) Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing 10/22 at 100.00 A– Authority, Higher Education Revenue Bonds, Inter-American University of Puerto Rico Project, Refunding Series 2012, 5.000%, 10/01/31 (WI/DD, Settling 8/07) Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing 9/12 at 100.00 BBB Authority, Higher Education Revenue Bonds, University of the Sacred Heart, Series 2001, 5.250%, 9/01/21 University of Medicine and Dentistry of New Jersey, Certificates of Participation, Child Health Institute, LLC, Series 2003: 5.000%, 4/15/20 – AMBAC Insured 4/13 at 100.00 BBB+ 5.000%, 4/15/22 – AMBAC Insured 4/13 at 100.00 BBB+ University of Medicine and Dentistry of New Jersey, Revenue Bonds, Series 2002A: 5.000%, 12/01/24 – AMBAC Insured 12/12 at 100.00 A– 5.500%, 12/01/27 – AMBAC Insured 12/12 at 100.00 A– 5.000%, 12/01/31 – AMBAC Insured 12/12 at 100.00 A– Total Education and Civic Organizations Financials – 1.7% (1.2% of Total Investments) New Jersey Economic Development Authority, Revenue Refunding Bonds, Kapkowski Road Landfill No Opt. Call Ba2 Project, Series 2002, 5.750%, 10/01/21 Health Care – 22.3% (15.6% of Total Investments) Camden County Improvement Authority, New Jersey, Revenue Bonds, Cooper Health System, Series 8/14 at 100.00 BBB 2004A, 5.750%, 2/15/34 Camden County Improvement Authority, New Jersey, Revenue Bonds, Cooper Health System, Series 2/15 at 100.00 BBB 2005A, 5.000%, 2/15/25 New Jersey Health Care Facilities Finance Authority, Revenue Bonds, AHS Hospital Corporation, 7/18 at 100.00 A1 Series 2008A, 5.000%, 7/01/27 New Jersey Health Care Facilities Financing Authority, FHA-Insured Mortgage Revenue Bonds, 2/13 at 100.00 N/R Jersey City Medical Center, Series 2001, 5.000%, 8/01/41 – AMBAC Insured New Jersey Health Care Facilities Financing Authority, Hospital Revenue Bonds, Virtua Health, 7/19 at 100.00 AA– Tender Option Bond Trust 3018, 19.251%, 7/01/38 – AGC Insured (IF) New Jersey Health Care Facilities Financing Authority, New Jersey, Revenue Bonds, Saint Peters 7/21 at 100.00 BBB– University Hospital, Refunding Series 2011, 6.250%, 7/01/35 New Jersey Health Care Facilities Financing Authority, New Jersey, Revenue Bonds, Saint Peters 7/18 at 100.00 BBB– University Hospital, Series 2007, 5.750%, 7/01/37 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Atlanticare Regional 7/17 at 100.00 A+ Medical Center, Series 2007, 5.000%, 7/01/37 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, CentraState Medical 7/17 at 100.00 Aa3 Center, Series 2006A, 5.000%, 7/01/30 – AGC Insured New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Children’s Specialized 7/15 at 100.00 BBB Hospital, Series 2005A, 5.500%, 7/01/36 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Hunterdon Medical Center, 7/16 at 100.00 A Series 2006B, 5.000%, 7/01/36 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Hunterdon Medical Center, 7/16 at 100.00 A Series 2006, 5.125%, 7/01/35 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Kennedy Health System Obligated Group Issue, Refunding Series 2012: 3.750%, 7/01/24 7/22 at 100.00 A3 5.000%, 7/01/31 7/22 at 100.00 A3 5.000%, 7/01/37 7/22 at 100.00 A3 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Kennedy Health System Obligated Group, Series 2001: 5.500%, 7/01/21 8/12 at 100.00 A3 20 5.625%, 7/01/31 8/12 at 100.00 A3 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Meridian Health System Obligated Group, Refunding Series 2011: 5.000%, 7/01/25 7/18 at 100.00 A 5.000%, 7/01/26 7/22 at 100.00 A New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Meridian Health, Series 7/18 at 100.00 AA– 2007-I, 5.000%, 7/01/38 – AGC Insured New Jersey Health Care Facilities Financing Authority, Revenue Bonds, RWJ Health Care Corporation, Series 2005B: 5.000%, 7/01/25 – RAAI Insured 7/15 at 100.00 N/R 5.000%, 7/01/35 – RAAI Insured 7/15 at 100.00 N/R New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Barnabas Health 7/21 at 100.00 BBB Care System, Refunding Series 2011A, 5.625%, 7/01/37 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Barnabas Health 1/17 at 100.00 BBB Care System, Series 2006A, 5.000%, 7/01/29 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Joseph’s Healthcare 7/18 at 100.00 BBB– System Obligated Group Issue, Series 2008, 6.625%, 7/01/38 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Shore Memorial Health 7/13 at 100.00 N/R System, Series 2003, 5.000%, 7/01/23 – RAAI Insured New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Somerset Medical Center, 7/13 at 100.00 Ba2 Series 2003, 5.500%, 7/01/33 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, South Jersey Hospital System, Refunding Series 2006: 5.000%, 7/01/25 7/16 at 100.00 A2 5.000%, 7/01/36 7/16 at 100.00 A2 5.000%, 7/01/46 7/16 at 100.00 A2 New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds, Bayshore 10/12 at 100.00 N/R Community Hospital, Series 2002, 5.125%, 7/01/32 – RAAI Insured New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds, St. Barnabas 1/13 at 100.00 Baa2 Healthcare System – West Hudson Hospital Obligated Group, Series 1998A, 5.000%, 7/01/23 – NPFG Insured Newark, New Jersey, GNMA Collateralized Healthcare Facility Revenue Bonds, New Community 6/14 at 100.00 Aaa Urban Renewal Corporation, Series 2001A, 5.200%, 6/01/30 Total Health Care Housing/Multifamily – 1.9% (1.3% of Total Investments) New Jersey Economic Development Authority, Student Housing Revenue Bonds, Provident Group- Montclair Properties LLC, Montclair State University Student Housing Project, Series 2010A: 5.750%, 6/01/31 6/20 at 100.00 Baa3 5.875%, 6/01/42 6/20 at 100.00 Baa3 Newark Housing Authority, New Jersey, GNMA Collateralized Housing Revenue Bonds, Fairview 10/12 at 100.00 Aaa Apartments Project, Series 2000A, 6.400%, 10/20/34 (Alternative Minimum Tax) Total Housing/Multifamily Housing/Single Family – 4.9% (3.4% of Total Investments) New Jersey Housing & Mortgage Finance Agency, Single Family Home Mortgage Revenue Bonds, 10/21 at 100.00 Aa1 Series 2011A, 4.450%, 10/01/25 New Jersey Housing and Mortgage Finance Agency, Single Family Housing Revenue Bonds, Series 4/17 at 100.00 AA 2007T, 4.700%, 10/01/37 (Alternative Minimum Tax) Puerto Rico Housing Finance Corporation, Mortgage-Backed Securities Home Mortgage Revenue 12/12 at 100.00 Aaa Bonds, Series 2001A, 5.200%, 12/01/33 Puerto Rico Housing Finance Corporation, Mortgage-Backed Securities Home Mortgage Revenue 12/12 at 100.00 Aaa Bonds, Series 2001B, 5.300%, 12/01/28 (Alternative Minimum Tax) Total Housing/Single Family Long-Term Care – 2.6% (1.8% of Total Investments) Burlington County Bridge Commission, New Jersey, Economic Development Revenue Bonds, The 1/18 at 100.00 N/R Evergreens Project, Series 2007, 5.625%, 1/01/38 New Jersey Economic Development Authority, First Mortgage Revenue Bonds, Winchester Gardens 11/14 at 100.00 BBB– at Wards Homestead, Series 2004A, 5.750%, 11/01/24 New Jersey Economic Development Authority, GNMA Collateralized Mortgage Revenue Bonds, 12/14 at 100.00 Aaa Victoria Health Corporation, Series 2001A, 5.200%, 12/20/36 New Jersey Economic Development Authority, Revenue Bonds, Masonic Charity Foundation of New 6/13 at 100.00 A– Jersey, Series 2001, 5.875%, 6/01/18 New Jersey Economic Development Authority, Revenue Bonds, Masonic Charity Foundation of New 6/13 at 102.00 A– Jersey, Series 2002, 5.250%, 6/01/32 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, House of the Good 1/13 at 100.00 N/R Shepherd Obligated Group, Series 2001, 5.100%, 7/01/21 – RAAI Insured Total Long-Term Care Tax Obligation/General – 5.2% (3.6% of Total Investments) Jersey City, New Jersey, General Obligation Bonds, Series 2006A, 5.000%, 9/01/22 – 9/16 at 100.00 A2 AMBAC Insured Middletown Township Board of Education, Monmouth County, New Jersey, Refunding Series 2010, 8/20 at 100.00 AA 5.000%, 8/01/27 Newark Housing Authority, New Jersey, City-Secured Police Facility Revenue Bonds, South Ward 12/19 at 100.00 Aa3 Police Facility, Series 2009A, 6.750%, 12/01/38 – AGC Insured Union County Utilities Authority, New Jersey, Resource Recovery Facility Lease Revenue Refunding 12/21 at 100.00 AA+ Bonds, Covantan Union Inc. Lessee, Series 2011B, 5.250%, 12/01/31 (Alternative Minimum Tax) Union County Utilities Authority, New Jersey, Solid Waste System County Deficiency Revenue 6/21 at 100.00 AA+ Bonds, Series 2011, 5.000%, 6/15/41 West Deptford Township, New Jersey, General Obligation Bonds, Series 2004: 5.000%, 9/01/16 – AMBAC Insured 9/14 at 100.00 A– 4.750%, 9/01/18 – AMBAC Insured 9/14 at 100.00 A– Total Tax Obligation/General Tax Obligation/Limited – 37.8% (26.4% of Total Investments) Bergen County Improvement Authority, New Jersey, Guaranteed Lease Revenue Bonds, County No Opt. Call Aaa Administration Complex Project, Series 2005, 5.000%, 11/15/26 Essex County Improvement Authority, New Jersey, Project Consolidation Revenue Bonds, Series No Opt. Call Aa2 2007, 5.250%, 12/15/22 – AMBAC Insured Garden State Preservation Trust, New Jersey, Open Space and Farmland Preservation Bonds, No Opt. Call AAA Series 2005A, 5.750%, 11/01/28 – AGM Insured Garden State Preservation Trust, New Jersey, Open Space and Farmland Preservation Bonds, No Opt. Call AAA Series 2005C, 5.125%, 11/01/18 – AGM Insured Gloucester County Improvement Authority, New Jersey, Lease Revenue Bonds, Series 2005A: 5.000%, 9/01/21 – NPFG Insured 9/15 at 100.00 AA+ 5.000%, 9/01/22 – NPFG Insured 9/15 at 100.00 AA+ Government of Guam, Business Privilege Tax Bonds, Series 2011A: 5.250%, 1/01/36 1/22 at 100.00 A 5.125%, 1/01/42 1/22 at 100.00 A Hudson County Improvement Authority, New Jersey, County Secured Lease Revenue Bonds, County Services Building Project, Series 2005: 5.000%, 4/01/25 – AMBAC Insured 4/15 at 100.00 AA– 5.000%, 4/01/35 – AMBAC Insured 4/15 at 100.00 AA– Lower Township Municipal Utilities Authority, Cape May County, New Jersey, Revenue Bonds, 12/13 at 100.00 N/R Series 2003D, 5.000%, 12/01/16 – FGIC Insured New Jersey Building Authority, State Building Revenue Bonds, Series 2007A, 5.000%, 6/15/26 6/16 at 100.00 A+ New Jersey Economic Development Authority, Cigarette Tax Revenue Refunding Bonds, Series 2012: 5.000%, 6/15/19 No Opt. Call BBB+ 5.000%, 6/15/21 No Opt. Call BBB+ 5.000%, 6/15/25 6/22 at 100.00 BBB+ New Jersey Economic Development Authority, Lease Revenue Bonds, Liberty State Park Project, 3/15 at 100.00 AA– Series 2005C, 5.000%, 3/01/27 – AGM Insured New Jersey Economic Development Authority, Revenue Bonds, Motor Vehicle Surcharge, Series 7/14 at 100.00 A 2004A, 5.250%, 7/01/15 – NPFG Insured New Jersey Economic Development Authority, Revenue Bonds, Newark Downtown District Management Corporation Project, Series 2007: 5.125%, 6/15/27 6/17 at 100.00 Baa3 5.125%, 6/15/37 6/17 at 100.00 Baa3 New Jersey Economic Development Authority, School Facilities Construction Financing Program Bonds, Series 2007U: 5.000%, 9/01/37 – AMBAC Insured 9/17 at 100.00 A+ 5.000%, 9/01/37 9/17 at 100.00 A+ New Jersey Educational Facilities Authority, Revenue Bonds, Higher Education Capital Improvement No Opt. Call AA– Fund, Refunding Series 2005A, 5.000%, 9/01/15 – AGM Insured New Jersey Health Care Facilities Financing Authority, Lease Revenue Bonds, Department of 9/13 at 100.00 A+ Human Services – Greystone Park Psychiatric Hospital, Series 2003, 5.000%, 9/15/25 New Jersey Health Care Facilities Financing Authority, Lease Revenue Bonds, Department of Human Services – Greystone Park Psychiatric Hospital, Series 2005: 5.000%, 9/15/18 – AMBAC Insured 9/15 at 100.00 A+ 5.000%, 9/15/24 – AMBAC Insured 9/15 at 100.00 A+ New Jersey Health Care Facilities Financing Authority, State Contract Bonds, Hospital Asset 10/18 at 100.00 A+ Transformatiom Program, Series 2008A, 5.250%, 10/01/38 New Jersey Transportation Trust Fund Authority, Federal Highway Aid Grant Anticipation Bonds, Series 2006: 5.000%, 6/15/17 – FGIC Insured 6/16 at 100.00 Aa3 5.000%, 6/15/18 – FGIC Insured 6/16 at 100.00 Aa3 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Capital Appreciation No Opt. Call A+ Series 2010A, 0.000%, 12/15/30 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Refunding Series No Opt. Call A+ 2006A, 5.500%, 12/15/22 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2004B, No Opt. Call A+ 5.500%, 12/15/16 – NPFG Insured New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2005D, 6/15 at 100.00 AA– 5.000%, 6/15/19 – AGM Insured New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C: 0.000%, 12/15/32 – AGM Insured No Opt. Call AA– 0.000%, 12/15/33 – AGM Insured No Opt. Call AA– 0.000%, 12/15/34 – AGM Insured No Opt. Call AA– New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2007A, 12/17 at 100.00 A+ 5.000%, 12/15/26 – AMBAC Insured New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2010D, No Opt. Call A+ 5.000%, 12/15/24 Puerto Rico Convention Center District Authority, Hotel Occupancy Tax Revenue Bonds, Series 7/16 at 100.00 BBB+ 2006A, 4.500%, 7/01/36 – CIFG Insured Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/20 at 100.00 A+ 2010C, 6.000%, 8/01/39 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/21 at 100.00 A+ 2011A-1, 5.000%, 8/01/43 Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Subordinate 10/20 at 100.00 Baa2 Lien Series 2010B, 5.250%, 10/01/29 Total Tax Obligation/Limited Transportation – 26.4% (18.4% of Total Investments) Casino Reinvestment Development Authority, New Jersey, Parking Revenue Bonds, Series 2005A, 6/15 at 100.00 A– 5.250%, 6/01/20 – NPFG Insured Delaware River and Bay Authority, Delaware and New Jersey, Revenue Bonds, Series 2005: 5.000%, 1/01/25 – NPFG Insured 1/15 at 100.00 A1 5.000%, 1/01/26 – NPFG Insured 1/15 at 100.00 A1 5.000%, 1/01/27 – NPFG Insured 1/15 at 100.00 A1 Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E: 5.000%, 1/01/40 – AGM Insured 1/20 at 100.00 AA– 5.000%, 1/01/40 1/20 at 100.00 A– Delaware River Port Authority, Pennsylvania and New Jersey, Revenue Refunding Bonds, Port 10/12 at 100.00 AA– District Project, Series 2001A, 5.200%, 1/01/27 – AGM Insured New Brunswick Parking Authority, Middlesex County, New Jersey, Guaranteed Parking Revenue Bonds, Refunding Series 2012: 5.000%, 9/01/28 9/22 at 100.00 A+ 5.000%, 9/01/29 No Opt. Call A+ New Jersey Economic Development Authority, Revenue Bonds, American Airlines Inc., Series 1991, 11/12 at 100.00 N/R 7.100%, 11/01/31 (Alternative Minimum Tax) (5) New Jersey Transit Corporation, Certificates of Participation, Federal Transit Administration Grants, 9/15 at 100.00 A1 Series 2005A, 5.000%, 9/15/18 – FGIC Insured New Jersey Turnpike Authority, Revenue Bonds, Series 1991C, 6.500%, 1/01/16 – NPFG Insured No Opt. Call A+ New Jersey Turnpike Authority, Revenue Bonds, Series 2003A, 5.000%, 1/01/19 – FGIC Insured 7/13 at 100.00 A+ New Jersey Turnpike Authority, Revenue Bonds, Series 2005A, 5.250%, 1/01/29 – AGM Insured No Opt. Call AA– New Jersey Turnpike Authority, Revenue Bonds, Series 2009I, 5.000%, 1/01/35 1/20 at 100.00 A+ Passaic County Improvement Authority, New Jersey, County Guaranteed Parking Revenue Bonds, 5/20 at 100.00 Aa3 200 Hospital Plaza Project, Series 2010, 5.000%, 5/01/42 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Fortieth Series 2005: 5.000%, 12/01/28 – SYNCORA GTY Insured 6/15 at 101.00 Aa2 5.000%, 12/01/34 6/15 at 101.00 Aa2 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Forty 8/17 at 100.00 Aa2 Eighth Series 2008, Trust 2920, 17.471%, 8/15/32 – AGM Insured (IF) Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Thirty- 1/14 at 101.00 Aa2 Fourth Series 2004, 5.000%, 7/15/34 Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC, Sixth Series 1997: 7.000%, 12/01/12 – NPFG Insured (Alternative Minimum Tax) No Opt. Call BBB 5.750%, 12/01/22 – NPFG Insured (Alternative Minimum Tax) 12/12 at 100.00 BBB 5.750%, 12/01/25 – NPFG Insured (Alternative Minimum Tax) 12/12 at 100.00 BBB South Jersey Port Corporation, New Jersey, Marine Terminal Revenue Refunding Bonds, Series 1/13 at 100.00 A– 2002K, 5.100%, 1/01/33 South Jersey Transportation Authority, New Jersey, Transportation System Revenue Bonds, Series 2012.: 5.000%, 11/01/20 No Opt. Call A– 5.000%, 11/01/22 No Opt. Call A– Total Transportation U.S. Guaranteed – 13.4% (9.4% of Total Investments) (6) Bergen County Improvement Authority, New Jersey, Revenue Bonds, Yeshiva Ktana of Passaic 9/12 at 101.00 N/R (6) Project, Series 2002, 6.000%, 9/15/27 (Pre-refunded 9/01/12) New Jersey Economic Development Authority, Cigarette Tax Revenue Bonds, Series 2004: 5.750%, 6/15/29 (Pre-refunded 6/15/14) 6/14 at 100.00 Aaa 5.750%, 6/15/34 (Pre-refunded 6/15/14) 6/14 at 100.00 Aaa New Jersey Educational Facilities Authority, Revenue Bonds, Kean University, Series 2003D, 7/13 at 100.00 A2 (6) 5.250%, 7/01/20 (Pre-refunded 7/01/13) – FGIC Insured New Jersey Educational Facilities Authority, Revenue Bonds, Kean University, Series 2005B, 7/16 at 100.00 A– (6) 5.000%, 7/01/30 (Pre-refunded 7/01/16) – NPFG Insured New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 7/14 at 100.00 BBB (6) 2004L, 5.125%, 7/01/22 (Pre-refunded 7/01/14) – NPFG Insured New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 2005F: 5.000%, 7/01/18 (Pre-refunded 7/01/15) – FGIC Insured 7/15 at 100.00 A1 (6) 5.000%, 7/01/32 (Pre-refunded 7/01/15) – FGIC Insured 7/15 at 100.00 A1 (6) New Jersey Educational Facilities Authority, Revenue Bonds, New Jersey Institute of Technology, Series 2004B: 5.000%, 7/01/19 (Pre-refunded 1/01/14) – AMBAC Insured 1/14 at 100.00 A+ (6) 4.750%, 7/01/20 (Pre-refunded 1/01/14) – AMBAC Insured 1/14 at 100.00 A+ (6) 4.250%, 7/01/24 (Pre-refunded 1/01/14) – AMBAC Insured 1/14 at 100.00 A+ (6) New Jersey Educational Facilities Authority, Revenue Bonds, Rider University, Series 2004A, 7/14 at 100.00 BBB+ (6) 5.500%, 7/01/23 (Pre-refunded 7/01/14) – RAAI Insured New Jersey Educational Facilities Authority, Revenue Bonds, Rowan University, Series 2003I, 7/13 at 100.00 A+ (6) 5.125%, 7/01/21 (Pre-refunded 7/01/13) – FGIC Insured New Jersey Educational Facilities Authority, Revenue Bonds, Rowan University, Series 2004C: 5.000%, 7/01/20 (Pre-refunded 7/01/14) – NPFG Insured 7/14 at 100.00 A+ (6) 5.000%, 7/01/24 (Pre-refunded 7/01/14) – NPFG Insured 7/14 at 100.00 A+ (6) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Capital Health System 7/13 at 100.00 N/R (6) Obligated Group, Series 2003A, 5.375%, 7/01/33 (Pre-refunded 7/01/13) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, St. Clare’s Hospital, No Opt. Call N/R (6) Series 2004A, 5.250%, 7/01/20 – RAAI Insured (ETM) New Jersey Turnpike Authority, Revenue Bonds, Series 1991C: 6.500%, 1/01/16 (ETM) No Opt. Call AA+ (6) 55 6.500%, 1/01/16 – NPFG Insured (ETM) No Opt. Call A+ (6) 6.500%, 1/01/16 (ETM) No Opt. Call AA+ (6) Newark Housing Authority, New Jersey, Port Authority Terminal Revenue Bonds, Series 2004, 1/14 at 100.00 BBB (6) 5.250%, 1/01/21 (Pre-refunded 1/01/14) – NPFG Insured Passaic County Improvement Authority, New Jersey, Lease Revenue Bonds, Preakness Healthcare 5/15 at 100.00 Aa3 (6) Center Project, Series 2005, 5.000%, 5/01/30 (Pre-refunded 5/01/15) – AMBAC Insured Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, 6/13 at 100.00 Aaa Series 2003, 6.375%, 6/01/32 (Pre-refunded 6/01/13) Total U.S. Guaranteed Utilities – 1.5% (1.0% of Total Investments) Mercer County Improvement Authority, New Jersey, Solid Waste Revenue Bonds, Regional Sludge 12/13 at 100.00 AA+ Project, Series 2003, 5.000%, 12/15/14 – FGIC Insured Salem County Pollution Control Financing Authority, New Jersey, Pollution Control Revenue 10/12 at 101.00 Baa1 Refunding Bonds, PSEG Power LLC Project, Series 2001A, 5.750%, 4/01/31 (Alternative Minimum Tax) Total Utilities Water and Sewer – 4.1% (2.9% of Total Investments) Lacey Municipal Utilities Authority, Ocean County, New Jersey, Water Revenue Bonds, Series 2003B: 5.000%, 12/01/17 – FGIC Insured 12/13 at 100.00 N/R 5.000%, 12/01/18 – FGIC Insured 12/13 at 100.00 N/R 5.000%, 12/01/19 – FGIC Insured 12/13 at 100.00 N/R New Jersey Economic Development Authority, Water Facilities Revenue Bonds, New Jersey- 5/20 at 100.00 A American Water Company Inc. Project, Refunding Series 2010B, 5.600%, 11/01/34 (Alternative Minimum Tax) New Jersey Economic Development Authority, Water Facilities Revenue Bonds, New Jersey- 11/20 at 100.00 A American Water Company Inc. Project, Refunding Series 2010D, 4.875%, 11/01/29 (Alternative Minimum Tax) North Hudson Sewerage Authority, New Jersey, Gross Revenue Senior Lien Lease Certificates, Series 2012A: 5.000%, 6/01/27 – NPFG Insured 6/22 at 100.00 A 5.000%, 6/01/42 – NPFG Insured 6/22 at 100.00 A Total Water and Sewer $ 463,288 Total Investments (cost $429,417,008) – 143.3% Variable Rate Demand Preferred Shares, at Liquidation Value – (45.1)% (7) Other Assets Less Liabilities – 1.8% Net Assets Applicable to Common Shares – 100% $ 320,158,670 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels: Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — The Nuveen funds’ Board of Directors/Trustees is responsible for the valuation process and has delegated the oversight of the daily valuation process to the Adviser’s Valuation Committee. The Valuation Committee, pursuant to the valuation policies and procedures adopted by the Board of Directors/Trustees, is responsible for making fair value determinations, evaluating the effectiveness of the funds’ pricing policies, and reporting to the Board of Directors/Trustees. The Valuation Committee is aided in its efforts by the Adviser’s dedicated Securities Valuation Team, which is responsible for administering the daily valuation process and applying fair value methodologies as approved by the Valuation Committee. When determining the reliability of independent pricing services for investments owned by the funds, the Valuation Committee, among other things, conducts due diligence reviews of the pricing services and monitors the quality of security prices received through various testing reports conducted by the Securities Valuation Team. The Valuation Committee will consider pricing methodologies it deems relevant and appropriate when making fair value determinations. Examples of possible methodologies include, but are not limited to, multiple of earnings; discount from market of a similar freely traded security; discounted cash-flow analysis; book value or a multiple thereof; risk premium/yield analysis; yield to maturity; and/or fundamental investment analysis. The Valuation Committee will also consider factors it deems relevant and appropriate in light of the facts and circumstances. Examples of possible factors include, but are not limited to, the type of security; the issuer’s financial statements; the purchase price of the security; the discount from market value of unrestricted securities of the same class at the time of purchase; analysts’ research and observations from financial institutions; information regarding any transactions or offers with respect to the security; the existence of merger proposals or tender offers affecting the security; the price and extent of public trading in similar securities of the issuer or comparable companies; and the existence of a shelf registration for restricted securities. For each portfolio security that has been fair valued pursuant to the policies adopted by the Board of Directors/Trustees, the fair value price is compared against the last available and next available market quotations. The Valuation Committee reviews the results of such testing and fair valuation occurrences are reported to the Board of Directors/Trustees. Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. At July 31, 2012, the cost of investments was $429,089,190. Gross unrealized appreciation and gross unrealized depreciation of investments at July 31, 2012, were as follows: Gross unrealized: Appreciation Depreciation Net unrealized appreciation (depreciation) of investments All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing security, in the case of a bond, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 31.5%. N/R Not rated. WI/DD Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen New Jersey Investment Quality Municipal Fund, Inc. By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:September 28,2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:September 28, 2012 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:September 28, 2012
